This suit was instituted by the appellee against the appellant to recover damages for delay in the transportation of a shipment of cattle. There were 10 cars of cattle in all, shipped from St. Jo, Tex., to Chicago, Ill. It is alleged that the cattle were unnecessarily and negligently delayed two days en route, and that by reason of that fact they lost heavily in flesh and market value. Upon a trial before a jury a verdict was rendered in favor of the appellee for $568.25. The only assignments of error presented in appellant's brief complain of the insufficiency of the testimony to support the verdict. It is claimed that the delay was due to high waters and the unavoidable bad condition of the appellant's track resulting from the floods. The testimony offered on the part of the appellant tended to establish that defense in part only. There were delays covering a considerable length of time both at Parsons, Kan., and at Sedalia, Mo., which were not satisfactorily excused. We think the testimony is sufficient to justify the conclusion reached by the jury, and the judgment is accordingly affirmed. *Page 1200